Title: John Adams to Abigail Adams, 14 August 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris August 14. 1783

I have received your two favours of 7 May and 20 June. I had received no Letter from you for so long an Interval that these were really inestimable. I always learn more of Politicks from your Letters, than any others. I have lost all my Correspondents in Congress. I wrote to Mr. Jackson and Gen. Warren Supposing they were Members. Mr. Gerry is there now, to my Great Joy. Beg of him to write to me, if I stay in Europe.
I learn with great Satisfaction the Wisdom of my Daughter, whom I long to see. What is to be my Fate I know not. We have not received any joint Commission to make a Treaty of Commerce with Great Britain. I hate to force my self home without Leave, and Congress have not given me Leave as Mr. Lee gave you Reason to expect. My Son is with me, at present, and you will be as proud of him as I shall be of my Daughter, when I see her. He is grown up a Man, and his Steadiness and Sobriety, with all his Spirits are much to his honour. I will make of him my Secretary while I Stay.

I like the Situation of Charles and Tom.
Your Purchase of Land tho of only the Value of 200 Dollars gives me more Pleasure than you are aware. I wish you had described it. I Suppose it to be that fine Grove which I have loved and admired from my Cradle. If it is, I would not part with it, for Gold. If you know of any Woodland or salt Marsh to be sold, purchase them and draw upon me for the Money. Your Bills shall be paid upon Sight. Direct the Bills to be presented if I should be returned home, to Messrs. Wilhem and Jan Willink Merchants Amsterdam, who will accept and pay them for the Honour of the Drawer. Pray dont let a Single Tree be cutt upon that Spot. I expect, very soon, to be a private Man, and to have no other Resource for my Family but my Farm, and therefore it is my Intention when I come home to sell my House in Boston and to collect together all the Debts due to me and all other little Things that I can convert into Money and lay it out in Lands in the Neighbourhood of our Chaumiere. The whole will not will make a large but a Small Farm, Yet it will be large enough for my Desires if my Children are content. You Speak of a high Office. In Gods Name, banish every Idea of such a Thing. It is the Place of the Greatest slavery and Drudgery in the World. It would only introduce me to endless Squabbles and Disputes, and expose me to eternal obloquy and Envy. I wish that all Parties would unite in the present one who has the Hearts of that People and will keep them. The Opposition will only weaken and distress his Administration, and if another were chosen in his Place, the Administration of that other would be weakened and distressed by a Similar Opposition. I have not health to go through the Business, nor have I Patience to endure the Smart. I beg that neither You nor yours would ever encourage in yourselves or others such a Thought. If I return home If after my Return home, the state should think proper to send me to Congress and you will go with me, I will go, for a short time, but not a long one. After that if I should be chosen into the senate or House, I should be willing to contribute my Mite, to the publick service in that Way. At home, upon my Farm and among my Books assisting in the Education of my Children, and endeavouring to introduce them into Business to get their Bread and do some service in the World, I wish to pass the feeble Remnant of my Days. But I am too much hurt, by those Exertions to which the Times have called me, to wish or to be capable of any great active Employment whatsoever. You know not how much your Friend is altered. The Fever burnt up half his Memory and more than half his Spirits, and has left him, with scorbutic Disorders about him that are very troublesome. Without Repose, if with it, he can never hope to get the better of them. This is said to you my friend in Confidence and is to be communicated to no one else. Adieu After having seen so many of my friends, thro Life fall Victims to the great Contest, I think my self very happy to have got through it, in no worse a Condition. Adieu.
